     Case 2:21-cv-00570-JAM-KJN Document 15 Filed 08/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LARRY ALONZO CHATMAN,                              No. 2: 21-cv-0570 JAM KJN P
12                        Petitioner,
13           v.                                          ORDER
14    THERESA CINEROS,
15                        Respondent.
16

17          Petitioner is proceeding, without counsel, with a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. On July 20, 2021, respondent filed a motion to dismiss. (ECF No.

19   12.) Petitioner did not file a response to this motion. However, on August 9, 2021, petitioner

20   filed a notice of change of address containing a new address. (ECF No. 13.)

21          Respondent properly served the motion to dismiss on petitioner’s address of record as of

22   July 20, 2021. However, in an abundance of caution, respondent is ordered to re-serve the motion

23   to dismiss on petitioner at his new address.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. Within five days of the date of this order, respondent shall re-serve petitioner with the

26                motion to dismiss at his new address and file proof of re-service; and

27   ////

28   ////
                                                        1
     Case 2:21-cv-00570-JAM-KJN Document 15 Filed 08/17/21 Page 2 of 2


 1         2. Petitioner is granted thirty-five days from the date of this order to file his opposition to

 2             the motion to dismiss.

 3   Dated: August 16, 2021

 4

 5

 6
     Chat570.ord
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
